DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 & 15 require a “monotonously rising and/or falling wave reference signal.” A monotonically increasing function is one that increases as x does for all real x. A monotonically decreasing function, on the other hand, is one that decreases as x increases for all real x. There is no depiction of such a function in the drawings provided. Further, Examiner notes that if the is a monotonously rising and/or falling signal,” it cannot be, by definition a wave. The signal is either always rising or always falling. Therefore, the claim as written is not a physically possible system. How can a device have a monotonously rising wave and/or falling wave? A wave is a cyclic phenomenon that rises and falls at a certain frequency. If one has a monotonously rising and/or falling reference signal, it cannot possibly be a wave or have a wavelike form. Clarification regarding this is needed and any reference that reasonably reads on the other limitations of the claim will be considered. Because there is no clarity in these independent claims, all subsequent dependent claims are also lacking clarity and are also rejected under 112 2nd.
Examiner also notes that the phrase “monotonously rising and/or falling wave reference signal” should probably have been written as “monotonically rising and/or falling wave reference signal.”
Claims 5 & 13 require a “monotonously rising and/or falling wave reference signal” and  that the “wave reference signal be characterized by a sinusoid or a curve that describes a continuous oscillation.” A monotonically increasing function is one that increases as x does for all real x. A monotonically decreasing function, on the other hand, is one that decreases as x increases for all real x. There is no depiction of such a function in the drawings provided. Further, Examiner notes that if the is a monotonously rising and/or falling signal,” it cannot be, by definition a wave. This is, as best understood by what is written, a contradiction of terms. Clarification is required.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 & 15 require “a circuit having complementary input ports to receive input signals.” The specification discloses that the “circuit 214, 216 has complementary input ports to receive input signals” but does not label them in the figures or define them in the specification in a clear manner. The circuit 214, 216 is a system with two circuit elements, a matrix and a comparator, respectively. If the complementary input ports are to the system of circuit elements, they need to be clearly labeled. If they are sets of input ports, that also needs to be explicitly defined because there can be four independent and distinct ports as disclosed in the figures 2 & 3. Clarification is required.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 & 15 require that “the circuit manifests an input voltage offset and a signal delay with each comparison of the input signals.” Claims 1 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: how is the input voltage manifested as claimed? The claim seems to require a voltage to appear from free space, a task which would be physically impossible. How is the voltage manifested? Is it pulled from a voltage source such as a battery? Or is it pulled from the environment in the form of a static potential? Clarification is required.
Examiner will use the broadest reasonable interpretation to advance prosecution in light of these 112 2nd rejections. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “complementary input ports” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “complementary input ports” as described in the specification.  The specification discloses that the “circuit 214, 216 has complementary input ports to receive input signals” but does not label them in the figures or define them in the specification in a clear manner. The circuit 214, 216 is a system with two circuit elements, a matrix and a comparator, respectively. If the complementary input ports are to the system of circuit elements, they need to be clearly labeled. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “monotonously rising and/or falling wave reference signal” must be shown or the feature(s) canceled from the claim(s). Examiner finds no depiction of a line that is always rising or always falling in the provided drawings.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-11, & 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Condreva et al (Condreva, Kenneth J. Discriminator/time interval meter system evaluation report. No. UCID-17069. California Univ., Livermore (USA). Lawrence Livermore Lab., 1976.).
Regarding Independent Claim 1, Condreva teaches:
An apparatus comprising: 
a circuit having complementary input ports to receive input signals including a monotonously rising and/or falling wave reference signal (Fig. 1 Element Signal Input.) and a voltage-test signal to test at least one direct current (DC) voltage associated with the circuit (Fig. 1 Element D.C. Reference Input.) by comparing (Fig. 1 Element Discriminators.) the input signals using 
a first polarity associated with the circuit to produce a first output signal (Fig. 1 Element 5.76:1.), and 
a second polarity associated with the circuit to produce a second output signal (Fig. 1 Element 9.50:1.), 
wherein during operation, the circuit manifests an input voltage offset and a signal delay with each comparison of the input signals (Fig. 1 Element Discriminators.); and calibration circuitry to process the first and second output signals (Fig. 1 Element Discriminators Output.) and, in response, calibrate or set an adjustment for at least one signal path associated with the circuit in order to account for the input offset voltage and signal delay during normal operation of the circuit (Page 2 Section 2.0 Operation: Idealized System lines 1-4. See Fig. 1 Elements T.I.M. wherein the time interval is metered.).

    PNG
    media_image1.png
    854
    616
    media_image1.png
    Greyscale


Regarding Claim 2, Condreva teaches all elements of claim 1, upon which this claim depends.
Condreva teaches the circuit includes matrix circuitry configured and arranged to couple the voltage-test signal to a first of the complementary input ports for the first polarity of the circuit and couple the voltage-test signal to a second of the complementary input ports for the second polarity of the circuit (Fig. 1 Element Distribution Network.), and the voltage-test signal being a constant value for the first and second output signals (Fig. 1 Element .5 V.D.C.).
Regarding Claim 6, Condreva teaches all elements of claim 1, upon which this claim depends.
Condreva teaches the circuit and calibration circuitry are configured and arranged to, responsive to the first and second output signals (Page 2 Section 2.0 Operation: Idealized System lines 1-4. See Fig. 1 Elements T.I.M. wherein the time interval is metered.), calibrate or set the adjustment for the at least one signal path associated with the circuit in order to account for the input offset voltage (Page 2 Section 2.0 Operation: Idealized System lines 1-4. See Fig. 1 Elements T.I.M. wherein the time interval is metered.), the signal delay, and crosstalk voltage of a clock signal during normal operation of the circuit (Page 2 Section 2.0 Operation: Idealized System lines 1-4. See Fig. 1 Elements T.I.M. wherein the time interval is metered.).
Regarding Claim 7, Condreva teaches all elements of claim 1, upon which this claim depends.
Condreva teaches the circuit includes matrix circuitry having a plurality of switch circuits configured and arranged to selectively provide the monotonously rising and/or falling wave reference signal and the voltage-test signal to the complementary input ports of the circuit to provide each of the first and second output signals (Fig. 1 Element Distribution Network. See also Fig. 4.).

    PNG
    media_image2.png
    825
    1115
    media_image2.png
    Greyscale

Regarding Claim 8, Condreva teaches all elements of claim 1, upon which this claim depends.
Condreva teaches the circuit includes matrix circuitry configured and arranged to selectively provide the monotonously rising and/or falling wave reference signal to a first of the complementary input ports (Fig. 1 Element Distribution Network. See also Fig. 4.) and the voltage-test signal to a second of the complementary input ports for one of the first and second output signals and selectively provide the monotonously rising and/or falling wave reference signal to the second of the complementary input ports and the voltage-test signal to the first of the complementary input ports for the other of the first and second output signals (Fig. 1 Element Distribution Network. See also Fig. 4.).
Regarding Claim 9, Condreva teaches all elements of claim 1, upon which this claim depends.
Condreva teaches the circuit includes matrix circuitry configured to selectively couple the complementary input ports of the circuit to the monotonously rising and/or falling wave reference signal and the voltage-test signal in response to the monotonously rising and/or falling wave reference signal being equal to or greater than the voltage-test signal plus the input offset voltage (Fig. 1 Element Distribution Network. See also Fig. 4.).
Regarding Claim 10, Condreva teaches all elements of claim 1, upon which this claim depends.
Condreva teaches the circuit includes matrix circuitry configured to selectively couple the complementary input ports of the circuit to the monotonously rising and/or falling wave reference signal and the voltage-test signal in response to the monotonously rising and/or falling wave reference signal being equal to or less than the voltage-test signal minus the input offset voltage (Fig. 1 Element Distribution Network. See also Fig. 4.).
Regarding Claim 11, Condreva teaches all elements of claim 1, upon which this claim depends.
Condreva teaches including a test point circuit that includes the circuit and a memory circuit (e.g., register) to store codes corresponding to the first and second output signals of the circuit.
Regarding Claim 13, Condreva teaches all elements of claim 1, upon which this claim depends.
Condreva teaches including sine-wave generator circuitry configured to provide a control signal to the circuit in response to the monotonously rising and/or falling wave reference signal completing a cycle, wherein the monotonously rising and/or falling wave reference signal is a sine wave (See Fig. 9 wherein a waveform that appears to be much closer to being monotonously rising is provided.). 
    PNG
    media_image3.png
    646
    1043
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Condreva et al (Condreva, Kenneth J. Discriminator/time interval meter system evaluation report. No. UCID-17069. California Univ., Livermore (USA). Lawrence Livermore Lab., 1976.)
Regarding Claim 12, Condreva teaches all elements of claim 15, upon which this claim depends.
Condreva may not explicitly teach a plurality of test point circuits, including the test point circuit, each of the plurality including a respective circuit and a memory circuit.
But this would have been obvious to one of ordinary skill in the art before the effective time of filing to have a plurality of test point circuits, including the test point circuit, each of the plurality including a respective circuit and a memory circuit because this is a duplication of parts, in this instant case, circuits, that would all be performing in the same manner to complete a given task faster. Memory is also a ubiquitous circuit element necessary to the proper functioning of modern computer devices. 

Claims 3, 15-16, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Condreva et al (Condreva, Kenneth J. Discriminator/time interval meter system evaluation report. No. UCID-17069. California Univ., Livermore (USA). Lawrence Livermore Lab., 1976.) in view of Ardestani et al (U.S. PGPub # 2018/0374520.).
Regarding Claim 3, Condreva teaches all elements of claim 1, upon which this claim depends.
Condreva does not explicitly teach a digital-to-analog converter (DAC) configured to generate the monotonously rising and/or falling wave reference signal and configured and arranged with the circuit to selectively drive a different one of the complementary input ports of the circuit to produce the first and second output signals. 
Ardestani teaches a digital-to-analog converter (DAC) configured to generate the monotonously rising and/or falling wave reference signal and configured and arranged with the circuit to selectively drive a different one of the complementary input ports of the circuit to produce the first and second output signals (Fig. 1 Element 110 and paragraphs 0040 & 0053. See claims 21, 23-25, & 29.); 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Ardestani to the teachings of Condreva such that a digital-to-analog converter (DAC) configured to generate the monotonously rising and/or falling wave reference signal and configured and arranged with the circuit to selectively drive a different one of the complementary input ports of the circuit to produce the first and second output signals because this allows one to produce “analog reference signals with a reference voltage or other property that corresponds to the current value of the count.” In other words it allows one to analyze a digital phenomenon with an analog tool.
Regarding Independent Claim 15, Condreva teaches:
An apparatus comprising: 
a circuit having complementary input ports to receive input signals including a monotonously rising and/or falling wave reference signal (Fig. 1 Element Signal Input.) and a voltage-test signal to test at least one direct current (DC) voltage (Fig. 1 Element D.C. Reference Input.) associated with the circuit by comparing the input signals (Fig. 1 Element Discriminators.)using 
a first polarity associated with the circuit to produce a first output signal in response to one of the complementary input ports coupled to the voltage-test signal (Fig. 1 Element 5.76:1.), and 
a second polarity associated with the circuit to produce a second output signal in response to the other of the complementary input ports coupled to the voltage-test signal (Fig. 1 Element 9.50:1.), 
wherein during operation, the circuit manifests an input voltage offset and a signal delay with each comparison of the input signals (Fig. 1 Element Discriminators.); and 
calibration circuitry to process the first and second output signals (Fig. 1 Element Discriminators Output.) and, in response, calibrate or set an adjustment for at least one signal path associated with the circuit in order to account for the input offset voltage and signal delay during normal operation of the circuit (Page 2 Section 2.0 Operation: Idealized System lines 1-4. See Fig. 1 Elements T.I.M. wherein the time interval is metered.).

    PNG
    media_image1.png
    854
    616
    media_image1.png
    Greyscale


Condreva does not explicitly teach:
a digital-to-analog converter (DAC) configured to generate a monotonously rising or falling wave reference signal; 
Ardestani teaches:
a digital-to-analog converter (DAC) configured to generate a monotonously rising or falling wave reference signal (Fig. 1 Element 110 and paragraphs 0040 & 0053. See claims 21, 23-25, & 29.); 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Ardestani to the teachings of Condreva such that a digital-to-analog converter (DAC) configured to generate a monotonously rising or falling wave reference signal because this allows one to produce “analog reference signals with a reference voltage or other property that corresponds to the current value of the count.” In other words it allows one to analyze a digital phenomenon with an analog tool.
Regarding Claim 16, Condreva teaches all elements of claim 15, upon which this claim depends.
Condreva does not explicitly teach that the DAC is configured and arranged with the circuit to selectively drive the other of the complementary input ports of the circuit for the first polarity and the one of the complementary input ports for the second polarity, the apparatus further including: a circuit node configured and arranged with the circuit to selectively drive the one of the complementary input ports of the circuit with the voltage-test signal for the first polarity and the other of the complementary input ports of the circuit with the voltage-test signal for the second polarity.
Ardestani teaches that the DAC is configured and arranged with the circuit to selectively drive the other of the complementary input ports of the circuit for the first polarity and the one of the complementary input ports for the second polarity, the apparatus further including: a circuit node configured and arranged with the circuit to selectively drive the one of the complementary input ports of the circuit with the voltage-test signal for the first polarity and the other of the complementary input ports of the circuit with the voltage-test signal for the second polarity (Fig. 1 Element 110 and paragraphs 0040 & 0053. See claims 21, 23-25, & 29.).

    PNG
    media_image4.png
    531
    725
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Ardestani to the teachings of Condreva such that the DAC is configured and arranged with the circuit to selectively drive the other of the complementary input ports of the circuit for the first polarity and the one of the complementary input ports for the second polarity, the apparatus further including: a circuit node configured and arranged with the circuit to selectively drive the one of the complementary input ports of the circuit with the voltage-test signal for the first polarity and the other of the complementary input ports of the circuit with the voltage-test signal for the second polarity because this allows one to produce “analog reference signals with a reference voltage or other property that corresponds to the current value of the count.” 
Regarding Claim 18, Condreva teaches all elements of claim 15, upon which this claim depends.
Condreva may not explicitly teach including a plurality of circuits, the plurality including the circuit, each respectively including a circuit node configured and arranged to generate a respective voltage-test signal, wherein the calibration circuitry is configured and arranged with the plurality of circuits to process respective first and second output signals and, in response, calibrate or set a plurality of adjustments for a plurality of signal paths associated with the plurality of circuits in order to account for the input offset voltage and signal delay during normal operation of the plurality of circuits.
But this would have been obvious to one of ordinary skill in the art before the effective time of filing because this is a duplication of parts, in this instant case, circuits, that would all be performing in the same manner to complete a given task faster.

Claims 4-5 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Condreva et al (Condreva, Kenneth J. Discriminator/time interval meter system evaluation report. No. UCID-17069. California Univ., Livermore (USA). Lawrence Livermore Lab., 1976.) in view of Ardestani et al (U.S. PGPub # 2018/0374520.) & Hyatt (U.S. Pat. # 5,487,172).
Regarding Claim 4, Condreva & Ardestani teach all elements of claim 3, upon which this claim depends.
Condreva & Ardestani do not explicitly teach the apparatus is an analog-test bus (ATB) apparatus, further includes a digital bus configured and arranged to distribute DAC input codes to a plurality of local test points of the apparatus.
Hyatt teaches the apparatus is an analog-test bus (ATB) apparatus (Column 31 lines 16-25. Fig. 3 Element 360.), further includes a digital bus configured and arranged to distribute DAC input codes to a plurality of local test points of the apparatus (Column 30 lines 41-52. Fig. 17 Element 1710.). 

    PNG
    media_image4.png
    531
    725
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    335
    766
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Hyatt to the teachings of Condreva & Ardestani such that the apparatus is an analog-test bus (ATB) apparatus, further includes a digital bus configured and arranged to distribute DAC input codes to a plurality of local test points of the apparatus because this allows the elements to effectively communicate throughout the system.
Regarding Claim 5, Condreva & Ardestani teach all elements of claim 3, upon which this claim depends.
Condreva teaches and wherein the monotonously rising and/or falling wave reference signal is characterized by a sinusoid or a curve that describes a continuous oscillation (See Fig. 9. Examiner cannot understand the idea that a monotonously rising function can also be oscillatory. Therefore, Examiner uses any signal form as meeting the claimed limitation.).
Condreva & Ardestani do not explicitly teach a binary-to-Gray code circuit configured to convert DAC input codes to Gray codes, wherein the complementary input ports are differential input ports, and wherein the monotonously rising and/or falling wave reference signal is characterized by a sinusoid or a curve that describes a continuous oscillation.
Hyatt teaches a binary-to-Gray code circuit configured to convert DAC input codes to Gray codes, wherein the complementary input ports are differential input ports (Paragraph 1111.), 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Hyatt to the teachings of Condreva & Ardestani such that a binary-to-Gray code circuit would be configured to convert DAC input codes to Gray codes, wherein the complementary input ports are differential input ports because “A 2D grey code decoder establishes a pattern around a pixel so that no other adjacent pixel in the area contains the same modulation code.” See Hyatt paragraph 1111.
Regarding Claim 20, Condreva teaches all elements of claim 15, upon which this claim depends.
Condreva teaches and wherein the calibration circuitry is further configured and arranged to, in response to the first and second output signals, calibrate or set the adjustment for the at least one signal path in order to account for the input offset voltage, the signal delay, and crosstalk voltage of a clock signal and the Gray codes during normal operation of the circuit (Page 2 Section 2.0 Operation: Idealized System lines 1-4. See Fig. 1 Elements T.I.M. wherein the time interval is metered.).
Hyatt teaches the complementary input ports are differential input ports and the apparatus further including: a binary-to-Gray code circuit configured and arranged to convert DAC input codes to Gray codes (Paragraph 1111.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Hyatt to the teachings of Condreva & Ardestani such that a binary-to-Gray code circuit would be configured to convert DAC input codes to Gray codes, wherein the complementary input ports are differential input ports because “A 2D grey code decoder establishes a pattern around a pixel so that no other adjacent pixel in the area contains the same modulation code.” See Hyatt paragraph 1111.

Allowable Subject Matter
Claims 14, 17, & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 14, Condreva teaches all elements of claim 1, upon which this claim depends.
Condreva does not explicitly teach the complementary input ports are differential input ports, and the circuit includes matrix circuitry configured and arranged to couple both of the differential input ports of the circuit to the monotonously rising and/or falling wave reference signal, and the monotonously rising and/or falling wave reference signal is used to create a Physically Unclonable Function (PUF) due to a sensed offset voltage being negative or positive with an approximately fifty percent likelihood.
Regarding Claim 17, Condreva teaches all elements of claim 15, upon which this claim depends.
Condreva does not explicitly teach the DAC has a resolution in a range of not less than four and not more than ten bits and the apparatus further includes: a low pass filter configured and arranged with the DAC to generate the monotonously rising and/or falling wave reference signal, wherein the calibration circuitry is configured and arranged with the circuit to account for the input offset voltage and the signal delay attributable to the circuit, and a signal delay attributable to the low pass filter, using the calibrated or set adjustment during normal operation of the circuit.
Regarding Claim 19,
The apparatus of claim 18, wherein each of the plurality of circuits include matrix circuitry configured to couple the complementary input ports of each of the plurality of circuits to the monotonously rising or falling wave reference signal and, in response, to produce a plurality of additional output signals, and the calibration circuitry is configured and arranged with the plurality of circuits to provide a physically unclonable function (PUF) circuit using the plurality of additional output signals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858